NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________


           LAWRENCE W. PASSIATORE,
                  Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

                ______________________

                      2015-3015
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-0752-09-0124-I-1.
                ______________________

                 Decided: June 4, 2015
                ______________________

   LAWRENCE W. PASSIATORE, Thornwood, NY, pro se.

    SARA B. REARDEN, Office of the General Counsel, Mer-
it Systems Protection Board, Washington, DC, for re-
spondent. Also represented by BRYAN G. POLISUK.
                ______________________

     Before MOORE, BRYSON, and CHEN, Circuit Judges.
2                                          PASSIATORE   v. MSPB



PER CURIAM.
                          DECISION
     Lawrence W. Passiatore, a retired Postal Service em-
ployee, petitions for review of a final decision of the Merit
Systems Protection Board dismissing his petition for
review as untimely filed. We hold that the Board did not
abuse its discretion in ruling that the petition was un-
timely and that Mr. Passiatore failed to show good cause
for the delay in filing the petition.
                        BACKGROUND
    In August 2008, Mr. Passiatore retired from the Post-
al Service. Six months later, in February 2009, he filed
an appeal with the Merit Systems Protection Board
alleging that his retirement was involuntary. In June
2009, the administrative judge issued an initial decision
dismissing his appeal for failure to make a nonfrivolous
allegation of involuntariness.
    Mr. Passiatore filed a petition for review with the
Board four years later, in April 2014. In the petition, he
stated that he did not receive a copy of the administrative
judge’s initial decision until November 2013. He also
alleged that his counsel had retired from practice in
August 2010.
     The Board informed Mr. Passiatore that his petition
appeared to be untimely, and it directed him to show good
cause for his late filing. Mr. Passiatore subsequently filed
a “Motion to Accept Filing As Timely and/or to Ask the
Board to Waive or Set Aside the Time Limit.” In that
submission, he reiterated that he did not receive the
initial decision until November 2013, and he alleged that
he was hospitalized with a severe illness in November
2013 that affected his ability to file a petition for review of
the initial decision once he had received a copy of that
decision. Mr. Passiatore submitted no documentary or
other evidence with his motion.
PASSIATORE   v. MSPB                                        3



    The Board considered Mr. Passiatore’s submission
and ruled that his petition was untimely filed. Under the
Board’s regulations, a petition for review must be filed
within 35 days after the date of issuance of the initial
decision or, if the petitioner shows that the initial decision
was received more than five days after the date of issu-
ance, within 30 days after the date the petitioner received
the initial decision. 5 C.F.R. § 1201.114(e). The Board
explained that, even crediting Mr. Passiatore’s assertion
that he did not receive the initial decision in his case until
November 2013, he did not meet his burden of establish-
ing good cause for the five-month delay between his
asserted receipt of the initial decision in November 2013
and his filing of the petition for review in April 2014.
     The Board found Mr. Passiatore’s assertion that his
counsel had retired from practice to be insufficient to
excuse his untimely filing. See Minor v. Dep't of the Air
Force, 109 M.S.P.R. 692, 695 (2008); see also Abney v.
Office of Pers. Mgmt., 89 M.S.P.R. 305, 309 (2001) (“[A]
lack of representation, or an inability to obtain represen-
tation, does not establish good cause for an untimely filing
of a petition for review.”). As for Mr. Passiatore’s asser-
tion that he had been ill in November 2013, the Board
found that claim to be uncorroborated. Sanders v. Dep't
of the Treasury, 88 M.S.P.R. 370, 373 (2001) (“To establish
that an untimely filed petition for review was the result of
an illness, the party must identify the time period during
which she suffered from the illness, support her allegation
with corroborating medical or other evidence, and explain
how the illness prevented her from timely filing her
petition or requesting an extension of time.”). According-
ly, the Board dismissed Mr. Passiatore’s petition as
untimely.
                        DISCUSSION
    Our review of decisions of the Merit Systems Protec-
tion Board is limited by statute. A Board decision must
4                                       PASSIATORE   v. MSPB



be affirmed unless it is found to be “(1) arbitrary, capri-
cious, an abuse of discretion, or otherwise not in accord-
ance with law; (2) obtained without procedures required
by law, rule, or regulation having been followed; or (3)
unsupported by substantial evidence.” 5 U.S.C. § 7703(c).
    In this case, the Board did not abuse its discretion in
finding Mr. Passiatore’s filing to be untimely. The Board
assumed that Mr. Passiatore had not received the initial
decision in his case until November 2013. However, it
concluded that he had not shown good cause for his delay
in filing his petition for review until April 2014. While
Mr. Passiatore offered some description of his illness and
its effects, it was not unreasonable for the Board to find
that his account of his illness, which was not accompanied
by any corroborating documentation, was insufficient to
establish both that he was suffering from a debilitating
illness in November 2013 and that its effects were so
severe and long-lasting that he was incapacitated for
months after November 2013 and was unable to file his
petition for review until April 2014.
    Accordingly, we affirm the Board’s order dismissing
Mr. Passiatore’s petition as untimely.
    No costs.
                      AFFIRMED